Citation Nr: 1241154	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-32 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation prior to August 1, 2011 and in excess of 20 percent thereafter for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, in a September 2011 rating decision, the RO assigned an increased evaluation of 20 percent effective August 1, 2011 for the Veteran's bilateral hearing loss disability.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2010 statement, he indicated that he wanted a Board hearing for his bilateral hearing loss disability claim.  On July 25, 2012, the RO sent a letter to the Veteran informing him that he had been scheduled for a Board hearing in Waco, Texas on August 29, 2012.  On August 10, 2012 the Veteran mailed a letter informing the RO that he would be unable to attend his hearing due to financial costs.  38 C.F.R. § 20.702(c) .  However, he requested he be rescheduled for a video hearing before a Veterans Law Judge.  To date, the Veteran's hearing has not been rescheduled.  As such, this matter should be REMANDED to schedule the Veteran for a video conference hearing.  

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction should schedule the Veteran for a video conference hearing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


